Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-16-00146-CV

                        Hari Prasad KALAKONDA and Latha KALAKONDA,
                                          Appellants

                                                          v.

                     SUSSER PETROLEUM OPERATING COMPANY, LLC,
                                      Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-01790
                             Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 22, 2016

MOTION TO DISMISS GRANTED; APPEAL DISMISSED FOR WANT OF JURISDICTION

           On April 20, 2016, the court issued its opinion and judgment in this appeal. Although a

motion for en banc rehearing is pending, the panel, on its own motion, withdraws its opinion and

judgment of April 20, 2016 and substitutes this opinion and order instead. 1

           This is an interlocutory appeal from a trial court’s order denying a temporary and

permanent injunction. Appellants Hari Prasad Kalakonda and Latha Kalakonda (collectively, “the



1
 This opinion corrects the fact that the arbitration was not ordered by the Nueces County district court, but rather the
parties essentially agreed to arbitrate.
                                                                                                  04-16-00146-CV


Kalakondas”) sought to enjoin an arbitration proceeding. However, because the arbitration

proceeding has occurred, we conclude the appeal is moot. Accordingly, we grant appellee Susser

Petroleum Operating Company’s (“Susser”) motion to dismiss and dismiss this appeal for want of

jurisdiction.

        The Kalakondas filed suit in Bexar County against Susser, seeking temporary and

permanent injunctive relief to stay an arbitration proceeding ordered to occur on March 25, 2016

in Harris County, Texas. 2 The trial court denied the Kalakondas’ request for temporary and

permanent injunctive relief. Thereafter, the Kalakondas filed a notice of appeal and motion for

emergency relief in this court, seeking to overturn the trial court’s order and stay the arbitration

proceeding.

        In their motion for emergency relief, the Kalakondas argued they are not parties to a fuel

supply agreement containing the disputed arbitration provision, and therefore, they are not bound

to arbitrate. After reviewing the motion — which revealed the underlying matter arises out of

Nueces County and the parties ultimately agreed to arbitrate — we denied the Kalakondas’ request

for emergency relief. It is undisputed that the contested arbitration proceeding took place on March

25, 2016 in Harris County, and the Kalakondas chose not to attend. Thereafter, Susser filed a

motion to dismiss the Kalakondas’ appeal in this court, arguing the appeal is moot because the

arbitration proceeding the Kalakondas sought to enjoin has taken place. Therefore, according to

Susser, there is no longer a justiciable controversy between the parties.




2
  The underlying proceeding arises out of Nueces County. Originally, Susser filed a lawsuit against the Kalakondas
in Nueces County district court. The Kalakondas then filed a motion to compel arbitration, which was denied by the
Nueces County district court. Thereafter, the Kalakondas filed a mandamus in the Thirteenth Court of Appeals,
seeking mandamus relief and to stay further proceedings. Susser ultimately agreed to arbitrate, and as a result, the
Thirteenth Court of Appeals dismissed the pending mandamus as moot. The parties then proceeded to arbitration.

                                                       -2-
                                                                                      04-16-00146-CV


       “A case becomes moot if a controversy ceases to exist between the parties at any stage of

the legal proceedings, including the appeal.” In re Kellogg Brown & Root, Inc., 166 S.W.3d 732,

737 (Tex. 2005); see Heckman v. Williamson County, 369 S.W.3d 137, 166 (Tex. 2012) (holding

that case can become moot at any time, including on appeal). This court has stated that “an

appellate issue is moot if either party is seeking judgment on a controversy that does not really

exist or a party seeks a judgment, which when rendered for any reason, cannot have any practical

legal effect.” Ibarra v. City of Laredo, Nos. 04-11-00035-CV & 04-11-00037-CV, 2012 WL
3025709, at *2 (Tex. App.—San Antonio July 25, 2012, pet. denied) (mem. op.). “If an appeal is

moot, we must dismiss the case” because we lack jurisdiction to entertain moot controversies. Id.;

see Klein v. Hernandez, 315 S.W.3d 1, 3 (Tex. 2010); Geters v. Baytown Housing Authority, 430
S.W.3d 578, 582 (Tex. App.—Houston [14th Dist.] 2014, no pet.). Courts have an obligation to

take into account intervening events that may render an appeal moot. Heckman, 369 S.W.3d at

166–67.

       Here, the only issue on appeal before this court is whether the trial court erred in denying

the Kalakondas’ request for injunctive relief with regard to enjoining the arbitration proceeding.

As noted, that proceeding has taken place. See Heckman, 369 S.W.3d at 166–67. Thus, if we were

to find the trial court erred in denying the request for temporary and permanent injunctive relief,

it would not have any legal effect given that the arbitration proceeding has already occurred. See

Kellogg Brown & Root, Inc., 166 S.W.3d at 737; Ibarra, 2012 WL 3025709, at *2.

       The Kalakondas, however, argue their appeal is not moot because if we had granted their

motion for emergency relief in the first instance, the arbitration would not have taken place,

allowing this court to consider their underlying argument as to the propriety of the arbitration. The

Kalakondas also contend their appeal is not moot because they did not attend the arbitration. The

Kalakondas are essentially asking us to visit issues that must be determined by the Nueces County
                                                -3-
                                                                                    04-16-00146-CV


trial court as the underlying dispute arises out of a lawsuit filed by Susser in Nueces County. The

only matter on appeal in this court concerns the Kalakondas’ request for temporary and permanent

injunctive relief, which sought to enjoin an arbitration proceeding that has already occurred.

Accordingly, we conclude the Kalakondas’ appeal of the trial court’s order denying injunctive

relief is moot. See Kellogg Brown & Root, Inc., 166 S.W.3d at 737; Ibarra, 2012 WL 3025709,

at *2. Therefore, we grant Susser’s motion to dismiss and dismiss the appeal for want of

jurisdiction. See Klein, 315 S.W.3d at 3; Geters, 430 S.W.3d at 582.


                                                 PER CURIAM




                                               -4-